680 S.E.2d 711 (2009)
Charles W. STONE; Marie Stone; Mona M. Keech; Mark Dearmon; Mason P. Thomas, Jr.; Margaret Kay Hovious; Jeannette M. Dean; William R. Foster; R. Ross Hailey, Jr.; Thomas F. Eamon; Flint Benson; Donnie G. Perry; W.R. McClure; and Mary Singleton; on behalf of themselves and all others similarly situated
v.
The STATE of North Carolina; Michael F. Easley, in his capacity as Governor of North Carolina; Robert Powell, in his capacity as State Controller of North Carolina; David T. McCoy, in his capacity as State Budget Officer of North Carolina; Richard H. Moore, in his capacity as Treasurer of North Carolina; and the Board of Trustees of the Teachers' and State Employees' Retirement System of North Carolina, a body politic and corporate.
No. 309P07-2.
Supreme Court of North Carolina.
June 17, 2009.
Alexander McC. Peters, Special Deputy Attorney General, for State of NC, et al.
E. Hardy Lewis, Karen M. Kemerait, Raleigh, for Stone, et al.
Prior report: ___ N.C.App. ___, 664 S.E.2d 32.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants (State of NC, Easley & McCoy) on the 9th day of September 2008 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed on the 9th day of September 2008 by Defendants (State of NC, Easley & McCoy) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."